                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION
                     CRIMINAL ACTION NO. 3:17-CR-88-RGJ-CHL


UNITED STATES OF AMERICA,                                                            Plaintiff,

v.

JANICE PATTERSON,                                                                  Defendant.

                           MEMORANDUM OPINION & ORDER

       Before the Court is the Motion to Disqualify Counsel (DN 78) filed by the United States.

The United States sought to disqualify James A. Earhart (“Earhart”), appointed counsel for

Defendant Janice Patterson (“Patterson”). Patterson filed a response (DN 84), and the United

States filed a reply (DN 85). The Court held a hearing on the United States’ Motion on August

19, 2019 at which it heard the arguments of counsel and testimony from witnesses. (DNs 92, 94.)

       For the reasons set forth below, the United States’ Motion to Disqualify Counsel (DN 78)

is DENIED.

I.     BACKGROUND

       On March 9, 2017, Earhart was appointed to represented Patterson’s husband, Marvin

Patterson (“M. Patterson”), in the Southern District of Indiana. Order Appointing Counsel, DN

12, USA v. Patterson, No. 4:17-cr-06-SEB-VTW (S.D. Ind. Mar. 9, 2017). M. Patterson was

charged with two counts of possession of a machine gun in violation of 18 U.S.C. §§ 922(o),

924(a)(2) and one count of possession of a sawed-off shotgun in violation of 26 U.S.C. §§ 5845,

5861(d), 5871. Indictment, DN 1, USA v. Patterson, No. 4:17-cr-06-SEB-VTW (S.D. Ind. Feb.

28, 2017). The gun charges arose from a search warrant issued for M. Patterson’s home that was

executed as part of an investigation of Patterson for health care fraud. (DN 95, at Gov’t’s Ex. 1.)
On the date the warrant was executed and prior to Earhart’s representation of him, M. Patterson

gave a recorded statement to law enforcement that overwhelmingly focused on the investigation

of health care fraud and not the firearms discovered in the home and for which he was eventually

charged. (DN 78, at Ex.F; DN 80.)

         As part of his representation of M. Patterson, Earhart filed a motion to suppress the fruits

of the search warrant arguing that the affidavit justifying the search warrant was unsupported by

probable cause and the seizure of the firearms exceeded the scope of the warrant. Motion to

Suppress, DN 25, USA v. Patterson, No. 4:17-cr-06-SEB-VTW (S.D. Ind. Sept. 12, 2017). While

the United States filed a response to the motion, and Earhart filed a reply, the district court never

held a hearing on the motion because the parties reached a plea agreement. Courtroom Minutes,

DN 37, USA v. Patterson, No. 4:17-cr-06-SEB-VTW (S.D. Ind. Feb. 14, 2018). M. Patterson

pleaded guilty to possession of a sawed-off shotgun, and the United States dismissed the other two

counts of the indictment. Courtroom Minutes, DN 48, USA v. Patterson, No. 4:17-cr-06-SEB-

VTW (S.D. Ind. July 24, 2018). Earhart filed a sentencing memorandum and objections to the

presentence investigative report. Sentencing Memorandum, DN 45, USA v. Patterson, No. 4:17-

cr-06-SEB-VTW (S.D. Ind. July 3, 2018). M. Patterson was ultimately sentenced to one year of

probation. Judgment, DN 49, USA v. Patterson, No. 4:17-cr-06-SEB-VTW (S.D. Ind. July 26,

2018).

         On June 27, 2017, Patterson was indicted in the instant action for health care fraud,

conspiracy to commit health care fraud, money laundering, aggravated identity theft, and

conspiracy to unlawfully distribute controlled substances.        (DN 1.)    The charges relate to

Patterson’s actions during her management of the Kentuckiana Medical Clinic (“KMC”) and J.M.

Autism Foundation (“J.M. Autism”).         (DN 78, at PageID # 188.)        Patterson was initially




                                                  2
represented by retained counsel, Frank Mascagni. (DNs 11, 17.) After Mascagni moved to

withdraw (DN 68), on November 20, 2018, the Court appointed Earhart to represent Patterson (DN

69).

        On June 10, 2019, the United States moved to disqualify Earhart based on his prior

representation of M. Patterson. (DN 78.) The United States cited to evidence that M. Patterson

was an authorized signer of multiple J.M. Autism bank accounts, is listed on the Indiana Secretary

of State’s website as an incorporator of J.M. Autism, acted as an ABA Services Coordinator for

J.M. Autism, and received a 1099 from J.M. Autism in 2014. (DN 85, at PageID # 252.) Based

on this evidence, the United States argued that M. Patterson “is an unindicted co-conspirator who

had knowledge of and was participating in the crimes for which Janice Patterson is charged . . . .”

(Id. at 253.) The United States also noted that the search warrant that resulted in M. Patterson’s

charges was issued as part of the investigation that led to Patterson’s instant charges and stated

that because of the overlap, it is likely Earhart received confidential information from M. Patterson

that creates a conflict for his representation of Patterson.

        In response, Earhart argued that M. Patterson’s gun charges and the instant charges against

Patterson bear no relationship to each other save for the common search warrant. (DN 84, at

PageID # 245.) He represented that he received no discovery from the United States as part of his

representation of M. Patterson that related to the health care investigation outside from the search

warrant and affidavit. (Id. at 245-46.) The Court held an evidentiary hearing on the United States’

Motion on August 19, 2019. (DNs 88, 92, 94.)

        At the evidentiary hearing, the United States subpoenaed M. Patterson to testify. (DN 92,

at PageID # 297.)1 M. Patterson testified that he had retained another attorney to represent him in


1
  The Court will refer to the transcript of the August 19, 2019 evidentiary hearing by the “PageID #” placed
into the header by the Clerk at the time of filing, not the internal pagination of the transcript itself.


                                                     3
connection with this matter. (Id. at 298.) He indicated that he got the name of his new attorney

from Earhart and that he retained his new counsel after he was served with the subpoena to testify.

(Id. at 302-03.) The United States also called investigator Diane Hedges with the Indiana Attorney

General’s Office to testify regarding the investigation that let to these charges and service of the

subpoena to M. Patterson (Id. at 303-04.) She testified that on the date she served the subpoena

on M. Patterson, Patterson was present and stated that both she and M. Patterson were

“represented.” (Id. at 305.) M. Patterson then stated that “this is all about Janice not having the

same attorney representing her.” (Id. at 306.)

       Counsel for the United States then proceeded to ask Hedges a number of questions related

to the investigation that led to the instant charges against Patterson and M. Patterson’s relationship

to the investigation. Hedges testified that she was investigating as fraudulent certain prescriptions

written to M. Patterson using the DEA and NPI number of a physician who had left KMC and

which were written after that physician left KMC. (Id. at 308-10.) She testified that she was also

investigating similar suspicious prescriptions written to Patterson. (Id. at 311-12.) She stated that

that she was presently investigating J.M. Autism and the J.M. Autism Trust for suspected fraud.

(Id. at 312-13, 317.) She indicated that M. Patterson was both an incorporator of and served as the

ABA Coordinator for J.M. Autism. (Id. at 312-13.) She testified that M. Patterson received a

1099 from the J.M. Autism Foundation Trust. (Id. at 315.) She also testified that M. Patterson

was an authorized signer on several bank accounts for J.M. Autism and the J.M. Autism Trust.

(Id. at 315-17.) She also testified that M. Patterson was listed as the Assistant Director of J.M.

Autism on the Indiana Medicaid Provider form submitted to the state of Indiana. (Id. at 317-19.)

Finally, she also testified that the search warrant executed in December 2016 of the residence




                                                  4
shared by Patterson and M. Patterson was acquired as part of the health care fraud investigation.

(Id. at 319.)

        While Earhart did not ask any questions of either M. Patterson or Hedges at the evidentiary

hearing, Earhart represented to the Court that he advised M. Patterson to seek third-party counsel

to discuss the instant motion to disqualify and to get advice about how to proceed. (Id. at 290.)

Earhart stated that M. Patterson had produced an affidavit, with the advice of another attorney,

regarding these issues. (Id. at 290-91.) In the affidavit, M. Patterson stated that after discussing

the matter with his attorney Scott C. Cox, he “knowingly, intelligently, and voluntarily release[d]

Mr. Earhart to discuss, testify and provide documents regarding the above-referenced matters.”

(DN 95, at Def.’s Ex. 1.) He further stated that he “fully, knowingly, intelligently, and voluntarily

waive[d] the attorney-client privilege between [him]self and James A. Earhart relat[ed] to” his

prior criminal case in the Southern District of Indiana and the instant case against Patterson. (Id.)

Further, upon inquiry by the Court, Patterson indicated that she waived any conflict to the extent

one existed. (Id. at 322.) Finally, Earhart affirmed at the hearing that he did not learn or receive

any confidential information from M. Patterson that bears on the current case against Patterson.

(Id. at 296.)

II.     DISCUSSION

        A.      Legal Standard

        One “element” of a criminal defendant’s Sixth Amendment right to counsel is the “right .

. . to choose who will represent him.” United States v. Gonzalez-Lopez, 548 U.S. 140, 144 (2006)

(emphasis added). However, that right “is circumscribed in several important respects.” Wheat v.

United States, 486 U.S. 153, 159 (1988). When a trial court is alerted to a defense attorney’s

possible conflict of interest, it must take steps to ascertain whether a change of counsel is




                                                 5
warranted, even if both client and counsel maintain that no issue exists. Id. at 160; see also Wood

v. Georgia, 450 U.S. 261, 272–73 (1981); Leonard v. Warden, 846 F.3d 832, 844 (6th Cir. 2017)

(“The Sixth Amendment . . . secures . . . the assistance of counsel free from conflicts of interest.”)

        “When presented with a motion to disqualify, the district court must make a careful inquiry,

balancing the constitutional right of the defendant to representation by counsel of his choosing

with the court’s interest in the integrity of the proceedings and the public’s interest in the proper

administration of justice.” United States v. Mays, 69 F.3d 116, 121 (6th Cir. 1995); see also Wheat,

486 U.S. at 160 (discussing ethical standards). A decision to disqualify counsel must be supported

by “adequate reasons.” Mays, 69 F.3d at 121.

        B.      Analysis

        Because Earhart “previously represented” M. Patterson, this is a “successive representation

case.” Moss v. United States, 323 F.3d 445, 459 (6th Cir. 2003) (emphasis added). “The fear in

successive representation cases is that the lawyer will fail to cross-examine the former client

rigorously for fear of revealing or misusing privileged information.” Id. at 460.

        Where a conflict is shown, the defendant may execute a waiver and seek to proceed with

his conflicted attorney; however, the court still may choose to disqualify the attorney despite such

waiver. Id. at 122; see also Wheat, 486 U.S. at 163. Further, where the court determines there is

not an actual conflict but “a serious potential for conflict,” the court may likewise still disqualify

the attorney. Wheat, 486 U.S. at 164; United States v. Jones, 381 F.3d 114, 1119 (2d Cir. 2004)

(“[W]hile a district court is required to recognize the presumption in favor of the accused's chosen

counsel, such presumption will be overcome by a showing of an actual conflict or a potentially

serious conflict.”).




                                                  6
       Based on its review of the parties’ motions and exhibits, the arguments of counsel during

the hearing, and the testimony of witnesses, the Court finds that the United States has not

demonstrated an actual conflict, nor does the Court believe one exists in this case.                SCR

3.130(1.9)(c) provides that a lawyer shall not “use information relating to the representation to the

disadvantage of the former client” or “reveal information relating to the representation.” M.

Patterson’s affidavit, which was provided based on advice from disinterested counsel, both

allowed Earhart to state that he received no information from M. Patterson that would be pertinent

to the instant case and demonstrated that even if Earhart did cross-examine M. Patterson at trial,

he would not run afoul of his duties to his former client given the aforementioned lack of

information.

       SCR 3.130(1.9)(a) also provides that “a lawyer who has formerly represented a client in a

matter shall not thereafter represent another person in the same or a substantially related matter in

which that person’s interests are materially adverse to the interests of the former client . . . .”

Substantially related is defined in Comment 3. It provides:

       Matters are “substantially related” for purposes of this Rule if they involve the same
       transaction or legal dispute or if there otherwise is a substantial risk that confidential
       factual information as would normally have been obtained in the prior
       representation would materially advance the client's position in the subsequent
       matter.

SCR 3.130(1.9) cmt. 3. While the United States has certainly demonstrated that M. Patterson is

potentially related to the current action against Patterson, it did not demonstrate that the prior

matter in which Earhart represented M. Patterson arose from the same transaction or legal dispute

as the instant case. Further, the Court does not need to assess whether there exists a substantial

risk that confidential information Earhart learned during his previous representation of M.




                                                   7
Patterson would materially advance Patterson’s position because Earhart has affirmatively—and

without contradiction—represented that no such information exists.2

        The United States argued that the Court was entitled to presume confidences are disclosed

in an attorney client relationship, citing United States v. Provenzano, 620 F.2d 985, 1005 (3d Cir.

1980).3 In Provenzano, the Third Circuit upheld a district court’s decision to disqualify one

defendant’s counsel where that same counsel had previously represented a co-defendant on a

murder conviction where “events [from] that period would be useful” as impeachment evidence

against counsel’s current client. Provenzano, 620 F.2d at 1004. In doing so, the Third Circuit held

that counsel’s “access to privileged information [wa]s conclusively presumed.” Id. at 1005. The

Third Circuit explained that even though “the district judge did not make explicit findings that

[defendant’s counsel] knew specific facts that would have involved him in conflict, the district

court correct concluded that he must assume as much, since he could not actually inquire about

the matter without thereby himself destroying the confidence.” Id.

        However, the United States admitted that “the presumption may not be invoked as to a

knowledgeable client who maintains that, in fact, no confidential communications were made.”

(DN 78, at PageID # 194.) The United States cited United States v. FMC Corp., 495 F. Supp. 172,

177 (E.D. Pa. 1980), in support of this proposition. In FMC Corp., the Eastern District of

Pennsylvania refused to disqualify counsel that had previously represented witnesses in the case




2
  Because the Court has concluded that no conflict exists pursuant to SCR 3.130(1.9) regarding duties to
former clients, the Court likewise concludes that Earhart’s representation of Patterson will not be materially
limited by Earhart’s former representation of M. Patterson so as to create a concurrent conflict of interest
under SCR 3.130(1.7)(a)(2).
3
  The United States also cited United States v. Kitchin, 592 F.2d 900, 904 (5th Cir.), cert. denied, 444 U.S.
843 (1979), to support its argument that the Court can presume Earhart received confidential information.
However, the Court finds Kitchin factually distinguishable from the instant situation as it involved an
AUSA who was involved in the investigation that resulted in Kitchin’s indictment and who had gone to
work for Kitchin’s counsel’s firm.


                                                      8
during grand jury proceedings where testimony established that the witnesses “never divulged any

confidential information to their lawyers during the grand jury investigation.” Id. at 176. In so

finding, the court noted that all four witnesses were “well educated” and held “professional

positions involving considerable responsibility” and at least two of them were themselves lawyers.

Id. at 175. Accordingly, the court concluded that the witnesses understood both the meaning of

confidential information and the implication of any waiver of privilege. Id. While no party made

any argument with respect to Patterson or M. Patterson’s educational level or knowledge regarding

legal proceedings, Earhart is certainly qualified to assess whether a conflict exists or whether

confidential information was provided to him. Further, given the waiver executed by M. Patterson,

Earhart is likewise able to provide the Court with his assessment. Therefore, here, given Earhart’s

affirmative representation, the Court need not employ the presumption.

          As Earhart has affirmatively represented he possess no confidential information that would

prevent him from fully cross-examining M. Patterson should the same be a witness at trial, the

Court will “defer[] to [his] judgment that no conflict exist[s].” Gillard v. Mitchell, 445 F.3d 883,

892 (6th Cir. 2006). Because the Court has determined that no conflict exists, the United States’

motion will be denied.

III.      ORDER

          For the reasons set forth above, the United States’ Motion to Disqualify Counsel (DN 78)

is DENIED.




cc: Counsel of record
       September 3, 2019


                                                  9
